UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6166


CLARENCE J. TURNER,

                Petitioner – Appellant,

          v.

HAROLD CLARKE, Director, Virginia DOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Elizabeth K. Dillon, District
Judge. (7:15-cv-00200-EKD-RSB)


Submitted:   April 11, 2016                 Decided:   April 28, 2016


Before NIEMEYER, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence J. Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence J. Turner seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate     of      appealability.            See     28     U.S.C.

§ 2253(c)(1)(A) (2012).          A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the   denial     of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,     537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Turner has not made the requisite showing.                     Accordingly, we deny

a certificate of appealability and dismiss the appeal.                           We deny

leave    to    proceed     in   forma    pauperis       and    dispense    with     oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3